United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604
                                    February 10, 2010


                                         Before


                             FRANK H. EASTERBROOK , Chief Judge

                             RICHARD D. C UDAHY, Circuit Judge

                             DANIEL A. MANION, Circuit Judge



No. 09-1258
                                                        Appeal from the United
UNITED STATES OF AMERICA,                               States District Court for the
      Plaintiff-Appellee,                               Northern District of Illinios,
                                                        Eastern Division.
             v.
                                                        No. 07 CR 145
ERWIN ACOX,                                             Virginia M. Kendall, Judge.
      Defendant-Appellant.




                                          Order

      The opinion of this court issued on February 9, 2010, is amended as follows:

             Page 9, line 2, change “was” to “is”;

             Page 9, last line of first paragraph, delete the second “that”.